DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 10, 2022 is acknowledged.

Claims 11-13, 16-21, 23, 24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.

Applicant elected without traverse, yet provided an argument.  To expedite prosecution, that argument is addressed here.  Applicant argued there is no serious search burden to examine the groups together, which is not persuasive as this was a unity of invention restriction, where proof of search burden is not required.  Therefore, this argument is not persuasive. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract reads “The present disclosure relates to”.

Claim Objections
Claims 1, 3, 7 and 10 are objected to because of the following informalities:  claim 1 introduces " a discrete first layer" and then refers back to it as "the first layer", claims 3,.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (EP 0 933 448 A1, of record in the IDS dated April 12, 2021), hereinafter Gupta.  

Regarding claim 1, Gupta teaches a multi-layer thermal barrier coating system (12 and 14 in Fig. 1; [0014]) with a nickel, iron or cobalt based superalloy substrate (12) ([0014]), with a nickel aluminide bond coat 16, directly on substrate 12 ([0014]; Fig. 1) with oxides of aluminum within the bond coat, with portions of the bond coat without oxides in direct contact with the substrate, as shown in Fig. 1 (i.e. part of layer 1 is discrete) (layer 2) (Fig. 1 [0016]), and the bond coat underlies a layer of oxides of aluminum and chromium (20) ([0016]; Fig. 1) (layer 3)).

Regarding claim 2, Gupta teaches each limitation of claim 1, as discussed above, and Gupta further teaches the nickel-base superalloy specimens that are coated (i.e. substrate) that have a nominal composition by weight of about 7.5% cobalt, 7.0% chromium, 1.5% molybdenum, 5.0% tungsten, 3.0% rhenium, 6.5% tantalum, 6.2% aluminum, 0.15% hafnium, 0.05% carbon, 0.004% boron and balance Ni (63%) ([0020]).  
The compositional proportions disclosed by Gupta overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Gupta, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claims 3 and 10, Gupta teaches each limitation of claim 1, as discussed above, and Gupta further teaches the nickel-base superalloy specimens that are coated (i.e. substrate) that have a nominal composition by weight of about 7.5% cobalt, 7.0% chromium, 1.5% molybdenum, 5.0% tungsten, 3.0% rhenium, 6.5% tantalum, 6.2% aluminum, 0.15% hafnium, 0.05% carbon, 0.004% boron and balance Ni (63%) ([0020]), and that the bond coat 16 is formed by reaction with the substrate surface ([0018]; i.e. the substrate has the same composition as bond coat 16, first layer).
The compositional proportions disclosed by Gupta overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Gupta, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claims 6 and 7, Gupta teaches each limitation of claim 1, as discussed above, and Gupta further teaches the nickel-base superalloy specimens that are coated (i.e. substrate) that have a nominal composition by weight of about 7.5% cobalt, 7.0% chromium, 1.5% molybdenum, 5.0% tungsten, 3.0% rhenium, 6.5% tantalum, 6.2% aluminum, 0.15% hafnium, 0.05% carbon, 0.004% boron and balance Ni (63%) ([0020]), and that the bond coat 16 is formed by reaction with the substrate surface ([0018]; i.e. the substrate has the same composition as bond coat 16, first layer).
The compositional proportions disclosed by Gupta provide a modifier of “about” and are overlap (Ni) and are close (Co and Cr) to applicants claimed proportions and therefore establish a prima facie case of obviousness.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Gupta, including those proportions, which satisfy the presently claimed compositional requirement for Ni. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Cr and Co). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, as evidenced by TMS (“Composition of Typical Cast Superalloys”).

Regarding claim 9, Gupta teaches each limitation of claim 1, as discussed above, and Gupta further teaches the nickel-base superalloy specimens that are coated (i.e. substrate) of Rene N5 that have a nominal composition by weight of about 7.5% cobalt, 7.0% chromium, 1.5% molybdenum, 5.0% tungsten, 3.0% rhenium, 6.5% tantalum, 6.2% aluminum, 0.15% hafnium, 0.05% carbon, 0.004% boron and balance Ni (63%) ([0020]).  TMS provides evidence that Alloy Rene N5 is a single crystal Ni based super alloy (Pg. 3 [1]).
The compositional proportions disclosed by Gupta overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Gupta, including those proportions, which satisfy the presently claimed compositional requirements.

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to the instantly claimed multilayered structure is Gupta et al. (EP 0 933 448 A1, of record in the IDS dated April 12, 2021), hereinafter Gupta.  Gupta teaches each claim limitation of claim 1, as discussed above.  Gupta does not teach or suggest, alone or in combination with the prior art wherein the metallic substrate is a Ni-aluminide comprising NiAl, NiAl3, or Ni3Al with a deviation from nominal composition of plus or minus 10 at.%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784